                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION


BRUCE ALEXANDER                                       CASE NO. 3:19-CV-00738

VERSUS                                                JUDGE TERRY A. DOUGHTY

ANHEUSER-BUSCH, et al.                                MAG. JUDGE KAREN L. HAYES

                                              JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, together with the

written objections thereto filed with this Court, and, after a de novo review of the record, finding that the

Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED, ADJUDGED AND DECREED that the Rule 12(b)(2) motions to dismiss for lack

of personal jurisdiction filed by Anheuser-Busch InBev Worldwide, Inc., Carlos Brito, and Joao Mauricio

Giffoni de Castro Neves [doc. # 9] and Anheuser-Busch, LLC [doc. # 16] are GRANTED, and that plaintiff’s

claims are DISMISSED, WITHOUT PREJUDICE.

        Monroe, Louisiana, this 6th day of November, 2019.



                                                      _____________________________________
                                                          TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE
